Citation Nr: 0809618	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-08 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for residuals of left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to December 
1988, December 1992 to September 1993, and February 2003 to 
November 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the 
Albuquerque, New Mexico Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO granted service connection for left knee 
injury residuals, and assigned a disability rating of 10 
percent.  The veteran has since relocated, and her case is 
handled through the Columbia, South Carolina, RO.


FINDINGS OF FACT

1.  From November 28, 2003, to October 21, 2007, service-
connected left knee injury was manifested by residual pain, 
without limitation of flexion to 30 degrees or less, and 
without evidence of a meniscus disorder.

2.  From October 22, 2007, service-connected left knee injury 
was manifested by residual pain, limitation of motion, and 
derangement of the medial meniscus.


CONCLUSIONS OF LAW

1.  From November 28, 2003, to October 21, 2007, the 
veteran's left knee disability did not meet the criteria for 
a disability rating higher than 10 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5258, 5260 (2007).

2.  From October 22, 2007, the veteran's left knee disability 
met the criteria for a 20 percent disability rating.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5258, 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran appealed the initial 10 percent disability rating 
that the RO assigned for her left knee disability.  
Disability ratings are determined by evaluating the extent to 
which service-connected disability adversely affects ability 
to function under the ordinary conditions of daily life, 
including employment.  Symptoms of the disability are 
evaluated under the criteria set forth in the VA Schedule for 
Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, the disability must be considered in 
the context of the entire recorded history.  38 C.F.R. § 4.1.  
At the time of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned for her left knee disability.  
The Board will consider the evidence for the entire period 
since the effective date of the grant of service connection 
for that disability, and will consider whether staged ratings 
are warranted.

The veteran filed a claim in a September 1993, at the end of 
her second period of service.  She sought service connection 
for a left knee injury sustained while playing volleyball in 
service earlier in 1993.  In April 1994, the RO denied 
service connection for a left knee injury.  The RO concluded 
that injury of the left knee during service had resolved, and 
that there was not a residual disability.

In 1995, between periods of service, the veteran had a 
workplace injury of the left knee.  She had surgery on that 
knee in April 1995.  The surgery included chondroplasty for 
chondromalacia, and excision of an enlarged, engorged fat 
pad.

At the end of her third period of service, in November 2003, 
the veteran sought service connection for a left knee 
disability residual to injury during service in 2003.  The RO 
granted service connection for left knee injury residuals, 
effective November 28, 2003, immediately following separation 
from her third period of service.  The RO evaluated that 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
which addresses limitation of flexion of the knee.  Under 
that code, disability of the knee is rated at 30 percent if 
flexion is limited to 15 degrees, 20 percent if limited to 30 
degrees, 10 percent if limited to 45 degrees, and 0 percent 
if limited to 60 degrees.

The rating schedule also provides diagnostic codes for other 
types of knee disabilities.  A rating may be assigned for 
limitation of extension of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).  Ratings may be assigned for 
ankylosis of the knee, or for recurrent subluxation or 
lateral instability of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 and 5257 (2007).  A 20 percent rating 
is assigned for dislocation of the semilunar cartilage 
(meniscus), with frequent episodes of locking, pain, and 
effusion into the joint; and a 10 percent rating is assigned 
for a knee that is symptomatic following removal of the 
semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 
5258 and 5259 (2007).  There are diagnostic codes for 
impairment of the tibia and fibula, and for genu recurvatum.  
38 C.F.R. § 4.71a, Diagnostic Codes 5262 and 5263 (2007).

In October 2003, prior to separation from service, the 
veteran reported that she had injured her left knee in May 
2003, when she hit the knee on a truck bumper, and again in 
June 2003, when she tripped on a tent rope and fell.  She 
reported ongoing pain in her left knee.  After service, on VA 
examination in January 2004, she reported having pain in the 
left knee, below the patella, at least four days per week.  
She stated that the left knee locked at least three times per 
week.  She indicated that the left knee provided inadequate 
support, and had buckled on two occasions.  The examiner 
found that the veteran's gait was normal.  The left knee was 
not swollen or red.  The left knee had mild crepitus with 
motion, and had slight tenderness.  The range of motion of 
that knee was from 0 to 95 degrees, with pain at 95 degrees 
of flexion.  The ligaments were not lax.  A McMurray test, 
for tears of the meniscus, was negative.  X-ray of the knee 
was normal.

In the February 2004 rating decision, the RO indicated that a 
10 percent rating was assigned for the veteran's left knee 
disability even though the knee had flexion to more than 45 
degrees, because the knee had persistent pain.  In her August 
2004 notice of disagreement (NOD), the veteran asserted that 
the rating for the left knee disability should be higher than 
10 percent because she was currently in physical therapy, at 
a VA facility, for the knee disability.

Pain and swelling in the left knee are among the conditions 
addressed in records of VA outpatient treatment in 2004 and 
2005.  The veteran had physical therapy for that knee in May 
to August 2004.  In June 2004, MRI showed no evidence of 
meniscal tear.  In May 2005, a physician prescribed a new 
brace for that knee.

On VA examination in October 2005, the veteran reported daily 
pain, stiffness, and swelling in her left knee.  At the time 
of the examination, the veteran was in a wheelchair due to 
recent right ankle injury and surgery.  As a result, it was 
not possible to observe function of the knee with walking.  
The range of motion of the left knee was from 0 to 120 
degrees, with pain from 100 to 120 degrees of flexion.

VA outpatient treatment notes from 2006 and 2007 reflect 
reports of ongoing pain in the left knee.  In September 2007, 
the Board remanded the case for a new VA examination of the 
veteran's left knee.

On VA examination in October 2007, the veteran reported 
worsening pain and impairment of the left knee.  She 
indicated that she had constant severe pain in that knee, and 
intermittent locking, instability, and swelling.  She stated 
that she had received cortisone injections to the knee, with 
good results.  She related that she presently used pain 
medication and a knee brace, with poor response.

The veteran reported that she had not worked since separation 
from service in November 2003.  She stated that she had 
worked as a home health aide before service, and had driven a 
truck during service.  She indicated that presently pain 
affected her concentration, limited her mobility, and made 
her unable to transfer patients or do any other lifting.  She 
related that pain affected her ability to sleep, do chores, 
dress, bathe, and use the toilet.

On examination, the knee had extension to 0 degrees, with 
pain.  The knee had flexion to 90 degrees actively, and 140 
degrees passively, both with pain.  There was no additional 
limitation of motion following repetitive use.  The knee was 
tender to palpation.  The knee was stable on examination.  A 
McMurray test was positive for meniscal derangement medially.  
X-rays were negative.  The examiner's impression was left 
medial meniscal derangement.

From November 28, 2003, forward, the flexion of the veteran's 
left knee has not been so limited as to warrant a rating 
higher than 10 percent under Diagnostic Code 5260.  The knee 
has been noted to have pain on motion, but that pain has not 
produced additional impairment of function to an extent that 
would warrant a rating higher than 10 percent.

In the October 2007 examination, the examiner found left 
medial meniscus derangement.  A meniscus disorder was not 
noted prior to that examination.  The veteran has reported 
locking, pain, and effusion into the joint.  In light of the 
findings regarding the meniscus, the veteran's left knee 
disability meets the criteria for a 20 percent disability 
rating under Diagnostic Code 5258, effective from October 22, 
2007, the date of the examination.  As the 10 percent rating 
under Diagnostic Code 5260 is based predominantly on pain, 
which is also addressed under Diagnostic Code 5258, the left 
knee should be evaluated under one 20 percent from that date, 
and should not be evaluated under separate diagnostic codes.

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  
38 C.F.R. § 3.321(b)(1) (2007).  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which there 
is an exceptional or unusual disability picture, with such 
related factors as marked interference with employment, or 
frequent periods of hospitalization, that makes it 
impractical to apply the regular standards of the rating 
schedule.  The Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular 
rating may be warranted, the Board must refer the case to 
designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 
(1996).

In this case, the manifestations and effects of the veteran's 
left knee disability do not necessitate referral of the 
rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran has 
not had frequent hospitalizations for her left knee 
disability.  The veteran has indicated that she is 
unemployed, and that pain, including left knee pain, 
interferes with her ability to hold employment.  Medical 
records in the claims file indicate, however, that the 
veteran has other musculoskeletal disorders in addition to 
her left knee disability.  Since her separation from service 
in 2003, she has had treatment for right shoulder pain, and 
surgeries on her left foot in 2004 and right ankle in 2005.  
Overall, the evidence does not show that the veteran's left 
knee disability, by itself, markedly interferes with her 
potential to hold employment.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.  The Court has 
indicated that notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).

The RO provided the appellant pre-adjudication notice by a 
letter dated in December 2003.  Here, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board is aware that in a claim for an increased rating, 
VA must inform the claimant of the criteria for a higher 
rating, including the consideration of relevant Diagnostic 
Codes.  If the Diagnostic Code under which the disability is 
rated contains criteria, such as a specific measurement or 
test result, for a higher rating that would not be satisfied 
by a showing of worsening or increase in disability, VA must 
notify the claimant of that requirement.  VA must notify the 
claimant, and give examples, of the types of medical and lay 
evidence that are relevant to an increased rating for the 
particular disability.  See Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).

The December 2003 letter discussed the criteria for an 
increased rating, but did not discuss the rating criteria, 
under the relevant Diagnostic Codes, for disabilities of the 
knee.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  To the extent 
that there may be any notice errors in this case, the Board 
finds that such errors did not affect the essential fairness 
of the adjudication.   

In February 2005, the RO issued a statement of the case (SOC) 
that included the rating criteria for knee disabilities.  In 
March 2005, the RO issued a notice letter informing the 
veteran that she could submit evidence showing that her left 
knee disability had increased in severity.  In an October 
2007 supplemental statement of the case (SSOC), the RO again 
provided the rating criteria for knee disabilities.

The veteran's representative's submissions, specifically the 
February 2008 brief, discussed the medical findings, to 
include the demonstrated ranges of motion and functional 
loss.  That submission indicates actual knowledge of the 
evidence necessary to substantiate the claim, the right to 
submit additional evidence and the availability of additional 
process.  As actual knowledge has been demonstrated and the 
veteran, or those acting on her behalf, has had a meaningful 
opportunity to participate in the development of the claim, 
the Board finds that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.  

The notice provided did not address the effective date 
provisions that are pertinent to the appellant's claim.  In 
this decision, the Board has granted a staged increase in the 
rating for the left knee disability.  The RO will assign an 
effective for that increase.  The veteran's interests would 
not be better served by delaying the rating increase in order 
to provide notice regarding effective date provisions.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran the opportunity 
to give testimony before the Board, and afforded the veteran 
VA examinations as to the severity of the left knee 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication.  VA has obtained all 
relevant evidence, and the veteran received VA examinations 
to determine the severity of her left knee disability.  The 
February 2005 SOC and October 2007 SSOC provided the rating 
criteria for the disabilities at issue.  The December 2003 
and March 2005 notice letters, and the SOC and SSOC, together 
provided information from which a reasonable person can be 
expected to understand what evidence is needed to 
substantiate the increased rating claim.  The veteran 
submitted additional documents after that notice, 
demonstrating actual knowledge of the evidence necessary to 
substantiate the claim.  The opportunity to develop the case 
that was provided during the appeal period rendered any pre-
adjudicatory Section 5103(a) notice error non-prejudicial.  
Vazquez-Flores, slip op. at 12.  VA has substantially 
complied with the notice and assistance requirements, and the 
veteran is not prejudiced by a decision on the claim at this 
time.


ORDER

From November 28, 2003 to October 21, 2007, a disability 
rating higher than 10 percent for residuals of left knee 
injury is denied.

From October 22, 2007, a 20 percent disability rating for 
residuals of left knee injury is granted, subject to the laws 
and regulations controlling the disbursement of monetary 
benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


